SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-10153 HOMEFED CORPORATION (Exact name of registrant as specified in its Charter) Delaware (State or other jurisdiction of 33-0304982 (I.R.S. Employer incorporation or organization) Identification Number) 1903 Wright Place, Suite 220, Carlsbad, California (Address of principal executive offices) (Zip Code) (760) 918-8200 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.On October 28, 2010, there were 7,879,500 outstanding shares of the Registrant’s Common Stock, par value $.01 per share. Part I -FINANCIAL INFORMATION Item 1. Financial Statements. HOMEFED CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets September 30, 2010 and December 31, 2009 (Dollars in thousands, except par value) September 30, December 31, (Unaudited) ASSETS Real estate $ $ Cash and cash equivalents Investments available for sale (amortized cost of$43,276 and $56,967) Accounts receivable, deposits and other assets Net deferred tax asset TOTAL $ $ LIABILITIES Notes payable $ $ Accounts payable and accrued liabilities Non-refundable option payments Liability for environmental remediation Other liabilities COMMITMENTS AND CONTINGENCIES EQUITY Common stock, $.01 par value; 25,000,000 shares authorized; 7,879,500 shares outstanding, after deducting 395,409 shares held in treasury 79 79 Additional paid-in capital Accumulated other comprehensive income 2 43 Accumulated deficit ) ) Total HomeFed Corporation common shareholders' equity Noncontrolling interest Total equity TOTAL $ $ See notes to interim consolidated financial statements. 2 HOMEFED CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations For the three and nine month periods ended September 30, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) For the Three Month For the Nine Month Period Ended September 30, Period Ended September 30, REVENUES Sales of real estate $ Co-op marketing and advertising fees 44 76 44 EXPENSES Cost of sales General and administrative expenses Administrative services fees to Leucadia National Corporation 45 45 Income (loss) from operations ) ) Interest and other income, net Income (loss) before income taxes and noncontrolling interest ) Income tax benefit (provision) Net income (loss) ) Net income (loss) attributable to the noncontrolling interest ) 15 ) ) Net income (loss) attributable to HomeFed Corporation common shareholders $ $ $ ) $ Basic earnings (loss) per common share attributable to HomeFed Corporation common shareholders $ $ $ ) $ Diluted earnings (loss) per common share attributable to HomeFed Corporation common shareholders $ $ $ ) $ See notesto interim consolidated financial statements. 3 HOMEFED CORPORATION AND SUBSIDIARIES Consolidated Statements of Changes in Equity For the nine month periods ended September 30, 2010 and 2009 (In thousands, except par value) (Unaudited) HomeFed Corporation Common Shareholders Common Accumulated Stock Additional Other $.01 Par Paid-In Comprehensive Accumulated Noncontrolling Value Capital Income Deficit Subtotal Interest Total Balance, January 1, 2009 $
